DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction

The following is an Allowance in response to the communications received on May 2, 2022.  Claims 1, 3-7, 11, 12 and 14-19 have been amended. 
Currently, claims 1-20 are pending and allowed herein.


Response to Amendments
The 35 U.S.C. § 112(b) rejection to claims 3-6 and 11-20 as set forth in the previous Office Action is withdrawn in response to Applicant’s Remarks.
The 35 U.S.C. § 101 rejection to claims 1-20 as set forth in the previous Office Action is withdrawn in response to Applicant’s Remarks.
The 35 U.S.C. § 103 rejection to claims 1-20 as set forth in the previous Office Action is withdrawn in response to Applicant’s Remarks.




Reasons for Allowance
  
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method and system for scheduling multiple events (e.g., image capturing, downlink) for a satellite utilizing a directed acyclic graph to maximize the function results in schedule that efficiently or near-optimally accomplishes the defined events.    
The closest prior art Chechik et al., (US 2004/0158832) and Azvine et al., (US 2016/0232032) fail to teach or suggest producing a near-optimal scheduled events include the one or more imaging events and the one or more downlink events by accessing a directed acyclic graphic, traversing a path through the directed graph such that a set of dominated edges are not traversed or removed from the directed acyclic graph, and applying a respective weight to each of the one or more imaging events and the one or more downlink events, wherein the weights for the one or more downlink events are determined based on a time to downlink all images, as recited in independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624